                                                                 Case 2:14-cv-01936-APG-EJY Document 71 Filed 05/05/20 Page 1 of 3



                                                             1   Amy F. Sorenson, Esq.
                                                                 Nevada Bar No. 12495
                                                             2   Alex L. Fugazzi, Esq.
                                                                 Nevada Bar No. 9022
                                                             3   Tanya N. Lewis, Esq.
                                                                 Nevada Bar No. 8855
                                                             4   SNELL & WILMER L.L.P.
                                                                 3883 Howard Hughes Parkway, Suite 1100
                                                             5   Las Vegas, NV 89169
                                                                 Telephone: (702) 784-5200
                                                             6   Facsimile: (702) 784-5252
                                                                 asorenson@swlaw.com
                                                             7   afugazzi@swlaw.com
                                                                 tlewis@swlaw.com
                                                             8

                                                             9   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                            10                                UNITED STATES DISTRICT COURT
                                                            11
                                                                                                      DISTRICT OF NEVADA
                                                            12
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0




                                                                 LN MANAGEMENT LLC SERIES 7241                     Case No. 2:14-cv-01936-APG-EJY
Snell & Wilmer




                                                            13   BROOK CREST,
                      Las Ve g as, Ne vada 89169




                                                                                                                   STIPULATION AND ORDER FOR
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14                          Plaintiff,                 DISMISSAL OF WELLS FARGO BANK,
                                   L.L.P.




                                                                                                                   N.A. WITH PREJUDICE
                                                            15   vs.
                                                            16   BRANDON JHUN, an individual; ELSKE
                                                                 VAN HEMERT, an individual; WELLS
                                                            17   FARGO BANK, N.A.; DEPARTMENT OF
                                                                 THE TREASURY – INTERNAL
                                                            18   REVENUE SERVICE; ON CALL CASH,
                                                                 LLC, a Nevada Limited Liability Company;
                                                            19   and DOES 1 through 10, inclusive,
                                                            20                          Defendants.
                                                            21

                                                            22
                                                                        Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff LN Management LLC
                                                            23
                                                                 Series 5204 Painted Sands (“LN Management”), Defendant Wells Fargo Bank, N.A. (“Wells
                                                            24
                                                                 Fargo”), and Defendant Internal Revenue Service (“IRS”)(collectively, the “Parties” 1), by and
                                                            25
                                                                 through their respective counsel, agree that:
                                                            26

                                                            27
                                                                 1
                                                                  Defendants Jhun and Van Hemert were previously defaulted by this Court on May 19, 2014. Defendant
                                                            28   On Call Cash was previously defaulted by this Court on October 7, 2014.
                                                                 Case 2:14-cv-01936-APG-EJY Document 71 Filed 05/05/20 Page 2 of 3



                                                             1          IT IS HEREBY STIPULATED AND AGREED that the Deed of Trust recorded as

                                                             2   instrument number 20090612-0005629 (the “Wells Fargo DOT”) in the official records of the

                                                             3   Clark County Recorder, is being quieted pursuant to a confidential settlement between LN

                                                             4   Management and Wells Fargo, and LN Management is paying Wells Fargo consideration that is

                                                             5   subject to a confidential settlement agreement. The Wells Fargo DOT is null and void and of no

                                                             6   further force or effect, and title is quieted in the name of LN Management LLC Series 7241

                                                             7   Brook Crest (“LN Management”) as to the property described in the Wells Fargo DOT as

                                                             8   follows:

                                                             9          APN: 125-15-313-002
                                                                        PARCEL ONE (1):
                                                            10
                                                                        Lot Nineteen 919) in Block Three (3) of Amended Plat of a Portion of Saltcreek, as shown
                                                            11          by map thereof on file in Book 92 of Plats, Page 20, in the Office of the County Recorder
                                                                        in Clark County, Nevada.
                                                            12
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0




                                                                        PARCEL TWO (2):
Snell & Wilmer




                                                            13
                      Las Ve g as, Ne vada 89169




                                                                        A non-exclusive easement for ingress, egress, and enjoyment in and to the association
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14          property as set forth in the Declaration of Covenants, Conditions, and Restrictions for
                                   L.L.P.




                                                                        Saltcreek a common interest community, recorded December 16, 1999 in Book 991216 as
                                                            15          Document No. 00827, as the same may from time to time be amended and/or
                                                                        supplemented in the Office of the County Recorder of Clark County, Nevada, which
                                                            16          easement is appurtenant to Parcel One (1).
                                                            17          IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and

                                                            18   Order, or the relief granted herein, shall be construed or deemed to alter, affect, limit, waive, or

                                                            19   restrict the rights of Wells Fargo (or any of its authorized agents, investors, affiliates,

                                                            20   predecessors, successors, and assigns) relating to the promissory note (the “Note”) described in

                                                            21   the Wells Fargo DOT and/or any mortgage related thereto.

                                                            22          LN Management and Wells Fargo further agree that this Stipulation and Order is in no

                                                            23   way intended to impair the rights of Wells Fargo (or any of its authorized agents, investors,

                                                            24   affiliates, predecessors, successors, and assigns) to pursue any and all remedies against the

                                                            25   Borrower(s), as defined in the Wells Fargo DOT and/or Note, that Wells Fargo (or any of its

                                                            26   authorized agents, investors, affiliates, predecessors, successors, and assigns) may have relating

                                                            27   to the Note, except the right to judicially or non-judicially foreclose/enforce the Wells Fargo DOT

                                                            28   against the property described in the Wells Fargo DOT.

                                                                                                                -2-
                                                                 Case 2:14-cv-01936-APG-EJY Document 71 Filed 05/05/20 Page 3 of 3



                                                             1           IT IS FURTHER STIPULATED AND AGREED that a copy of this Order may be

                                                             2   recorded with the Clark County Recorder.

                                                             3           IT IS FURTHER STIPULATED AND AGREED by the Parties that Wells Fargo shall

                                                             4   be dismissed from this action, and each and all of the claims, counter-claims, third-party claims,

                                                             5   and causes of action asserted herein against or by Wells Fargo, are dismissed, WITH

                                                             6   PREJUDICE.

                                                             7           IT IS FURTHER STIPULATED AND AGREED by the IRS that it consents to the

                                                             8   settlement between LN Management and Wells Fargo, that it has no claim against Wells Fargo in

                                                             9   this action, and the IRS further agrees that it will not attempt to dispute, clawback, render void, or

                                                            10   otherwise contest any settlement funds paid to Wells Fargo as part of this settlement.

                                                            11           IT IS FURTHER STIPULATED AND AGREED that the Parties shall bear their own

                                                            12   attorneys’ fees and costs associated with any claims asserted by or against Wells Fargo, and that
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0
Snell & Wilmer




                                                            13   Wells Fargo shall not be responsible for the fees and costs incurred by any other party in this
                      Las Ve g as, Ne vada 89169
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14   litigation.
                                   L.L.P.




                                                            15           IT IS SO STIPULATED.

                                                            16     Dated this 5th day of May, 2020.                     Dated this 5th day of May, 2020.

                                                            17     LAW OFFICES OF KERRY FAUGHNAN                        SNELL & WILMER L.L.P.
                                                            18
                                                                   By: /s/ Kerry P. Faughnan                            By: /s/ Tanya N. Lewis
                                                            19     Kerry P. Faughnan, Esq. (NV Bar No. 12204)           Amy F. Sorenson, Esq. (NV Bar No. 12495)
                                                                   P.O. Box 335361                                      Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                            20     North Las Vegas, Nevada 89086                        Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                                                                                        3883 Howard Hughes Parkway, Suite 1100
                                                            21     Attorney for Plaintiff                               Las Vegas, NV 89169

                                                            22   (electronic signature affixed with permission)         Attorneys for Defendant Wells Fargo Bank,
                                                                                                                        N.A.
                                                            23

                                                            24

                                                            25          IT IS SO ORDERED.
                                                            26
                                                                                                                     ______________________________
                                                            27
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                            28                                                       Dated: May 5, 2020.

                                                                                                                  -3-
